Citation Nr: 1208184	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-21 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (the RO).

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in July 2010.  A transcript of this hearing has been associated with the Veteran's VA claims file. 

With respect to the Veteran's claim for entitlement to service connection for PTSD, the Board concludes that in light of the decision of the Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the issue is more appropriately characterized as captioned above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

The Veteran asserts that he has PTSD as a result of his experiences as an Army Infantryman in Vietnam.  The Veteran's personnel records document that the Veteran's principal duties during service included rifleman and grenadier.  The record also indicates that the Veteran served in the Republic of Vietnam.  During testimony, the Veteran detailed being involved in a firefight while in Vietnam.  See Board Hearing Tr. at 6.  He further described having to clean out living spaces ("bunkers") of those injured during the firefight, although he noted he did not know those injured personally.  See Board Hearing Tr. at 9-10.

The record currently contains evidence of diagnoses of PTSD as well as a diagnosis of major depression.  The Veteran has not been provided a VA psychiatric examination.  After review of the evidence of record, to include the psychiatric diagnoses, the Board finds that there is a duty to assist the Veteran in his claim by providing such an examination.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In part, this examination is required as the Veteran's asserted stressor relates to fear of hostile military or terrorist activity and the VA regulation governing the adjudication of this type of claim has recently been amended..  See 38 C.F.R. § 3.304(f) (3).  The amended regulation applies to this claim.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided).  Upon remand, a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) will determine whether the Veteran has PTSD due to the asserted stressor or has another diagnosed acquired psychiatric disability linked to service.

Further, the Veteran indicated that he was undergoing continued VA psychiatric treatment.  Although the claims file contains VA treatment records dated through August 31, 2006, it does not appeal that all subsequent VA treatment records have been associated.  Prior to the VA psychiatric examination, the outstanding VA treatment records should be reviewed.  See 38 C.F.R. § 3.159 (2011).  A notation that these records have been reviewed should be made of file.  In addition, the examiner performing the VA psychiatric examination should be provided access to these records, either electronically or by providing him/her with printed out copies of these treatment records.  



Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA treatment records for a psychiatric disorder, including PTSD, dated from September 1, 2006, to the present.  Such records must either be printed and associated with the Veteran's paper claims file, or downloaded into the Veteran's electronic file contained in the Virtual VA system.  

2.  Thereafter, schedule the Veteran for a psychiatric examination to determine the nature and etiology of any current psychiatric disorder.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  After reviewing all relevant treatment records, conducting an examination of the Veteran, and performing any necessary diagnostic testing, the examiner should indicate whether a diagnosis of PTSD is appropriate according to the criteria of the DSM-IV.  If a diagnosis of PTSD is appropriate, the examiner should specify whether the PTSD is related to the Veteran's stressor of being involved in a firefight while in Vietnam. 

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (50 percent or greater chance) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service, including his described stressor.

3.  Thereafter, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, based on a complete review of all updated relevant evidence, including the updated VA treatment records identified in paragraph (1) of this remand, the results of the VA examination, and any other new evidence.  After allowing the appropriate time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


